Citation Nr: 1214575	
Decision Date: 04/23/12    Archive Date: 05/03/12

DOCKET NO.  05-29 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an effective date before June 17, 2002, for the grant of a 20 percent rating for varicose veins of the left calf.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel








INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1976 to June 1979.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2004 of a Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1. On June 17, 2002, the RO received the Veteran's claim for a rating higher than 10 percent for varicose veins of the left calf.  

2. In a rating decision in June 2003, the RO increased the rating for varicose veins of the left calf to 20 percent, effective June 17, 2002, the date of receipt of the claim for increase.  

3.  It is not factually ascertainable that the Veteran met the liberalizing criteria for a 20 percent rating under Diagnostic Code 7120 as of January 12, 1998, the effective date of the liberalizing law or within the one year before June 17, 2002.  


CONCLUSION OF LAW

The criteria for an effective date before June 17, 2002, for the grant of a 20 percent rating for varicose veins of the left calf have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.114, 3.400 (2011). 





The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision rating the disability or assigning an effective date does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in a claims for an earlier effective date.  Goodwin v. Peake, 22 Vet. App. 128 (2008). 



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  In this case, the RO has obtained pertinent VA and private medical records.  The Veteran has not identified any additionally available evidence for the RO to obtain on his behalf in consideration of his appeal. 

Given the nature of the earlier effective date claim, which is largely based on historical records, VA has not conducted contemporaneous medical inquiry in an effort to substantiate the claim.  38 U.S.C.A. § 5103A(d).  

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria for Assigning an Effective Date

Generally, the effective date of a claim for increase will be the date of receipt of the claim.  38 U.S.C.A. § 5110.  

Except the effective date of a claim for increase will be the earliest date as of which it is factually ascertainable that an increase in disability occurred, but only if the claim is received within one year from the date; otherwise, it is the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2). 






An effective date that is prior to the date of receipt of a claim may also be assigned where compensation is awarded or increased pursuant to a liberalizing law or a liberalizing VA issue and the claimant met all the liberalizing criteria on the effective date of the liberalizing law or VA issue and that the criteria were continuously met from the date of the liberalizing law or VA issue to the date of claim.  38 C.F.R. § 3.114(a). 

If a claim is reviewed at the request of the Veteran more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of the request. 38 C.F.R. § 3.114(a)(3).  

On January 12, 1998, the rating criteria for varicose veins were revised.  38 C.F.R. § 4.104, Diagnostic Code 7120 (1998 and currently).  Under the revised Diagnostic Code, the criteria for a 20 percent rating are persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema.  

Before January 12, 1998, the criteria for a 20 percent rating for varicose veins under Diagnostic Code 7120 (1997) were unilateral, moderately severe varicose veins above and below the knee with varicosities of the long saphenous vein, ranging over from 2 cm. in diameter, marked distortion and sacculation, with edema and episodes of ulceration with no involvement of the deep circulation.  

As the current criteria for a 20 percent rating for varicose veins under Diagnostic Code 7120 do not require evidence of moderately severe varicose veins above and below the knee with varicosities of the long saphenous vein, ranging over from 2 cm. in diameter, marked distortion and sacculation, the current criteria are liberalizing, that is, the current criteria require less evidence of impairment for the same 20 percent rating. 






As the Veteran's claim for increase was filed in June 2002 more than one year after the effective date in January 1998 of the liberalizing law pertaining to varicose veins, a rating may be authorized for a period of one year prior to the date of the June 17, 2002.  As such, the earliest possible date allowed by VA regulations would be June 17, 2001, under 38 C.F.R. § 3.114(a)(2), or the earliest date between June 17, 2001, and June 17, 2002, of which it is factually ascertainable that an increase in disability occurred under 38 C.F.R. § 3.400(o)(2). 

Facts and Analysis 

A review of the file shows that in a decision in October 1996 the Board denied the Veteran's claim for a rating higher than 10 percent for varicose veins of the left calf.  The Veteran was notified of the decision and of his right to appeal the decision to the United States Court of Veterans Claims (renamed and currently the United States Court of Appeals for Veterans Claims), but he did not appeal the decision.  

As the Veteran did not appeal, the Board decision of October 1996 became final by operation of law.  38 U.S.C.A. § 7104.  Therefore, the effective date for any subsequent claim of increase must be determined in relation to a new claim.  Here, the Veteran filed a new claim for increase on June 17, 2002.  

The record is devoid of any communication from or action on the part of the Veteran or his representative, which would constitute a claim or indicate intent to apply for an increase in the period between the Board decision in October 1996 and the receipt of the claim for increase on June 17, 2002.  38 U.S.C.A. § 5101; 38 C.F.R. §§ 3.151, 3.155.  

Absent a specific allegation of clear and unmistakable error (which is not the subject of the present appeal), the Board decision of October 1996, is considered to be final and is not subject to further review at this time based on the evidence then of record. 





The medical evidence on file dated in the year preceding the June 17, 2002, claim consists of VA medical records, also dated in June 2002.  

On June 10, 2002, the Veteran complained of intermittent dull pain in the left lower leg and of a rash of two months' duration.  History included vein stripping in service.   

In order to satisfy the criteria for a 20 percent rating before June 17, 2002, there would have to be evidence of persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema, either from January 1998, the date of the liberalizing law pertaining to varicose veins under 38 C.F.R. § 3.114(a)(3) or the earliest date between June 17, 2001, and June 17, 2002, of which it is factually ascertainable that an increase in disability occurred under 38 C.F.R. § 3.400(o)(2).  

Here, after the Board's decision in October 1996, there is no evidence of record before June 2002, pertaining to varicose veins.  As persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema, under Diagnostic Code 7120 was not shown from January 1998, the date of the liberalizing criteria for varicose veins under 38 C.F.R. § 3.114(a)(3) or a date between June 17, 2001, and June 17, 2002, of which it is factually ascertainable that an increase in disability occurred under 38 C.F.R. § 3.400(o)(2), there is no factual or legal basis for an effective date before June 17, 2002, for a 20 percent rating for varicose veins of the left calf under the liberalized and current criteria for varicose veins under Diagnostic Code 7120. 

      (The Order follows on the next page.). 







ORDER

An effective date before June 17, 2002, for a 20 percent rating for varicose veins of the left calf is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


